OPINION — AG — ** PURCHASE OF MACHINERY — HIGHWAYS — ROADS ** ALTHOUGH 69 O.S. 161 [69-161] THRU 69 O.S. 170 [69-170] DO 'NOT' AUTHORIZE THE ISSUANCE OF COUNTY BONDS FOR THE STATED PURPOSE OF PURCHASING MACHINERY AND EQUIPMENT TO BE USED BY THE BOARD OF COUNTY COMMISSIONERS IN BUILDING AND CONSTRUCTING COUNTY ROADS, A PORTION OF THE PROCEEDS OF COUNTY BONDS ISSUED UNDER AUTHORITY OF THOSE SECTIONS FOR THE PURPOSE OF BUILDING AND CONSTRUCTING COUNTY ROADS MAY BE USED BY THE BOARD OF COUNTY COMMISSIONERS FOR THE PURCHASE OF MACHINERY AND EQUIPMENT TO BE USED BY THEM IN BUILDING AND CONSTRUCTING COUNTY ROADS, IF THE PURCHASE THEREOF IS REASONABLY NECESSARY FOR SUCH PURPOSE. (COUNTY HIGHWAY BOND, COUNTY ROADS, COSTS, REPAIRING) CITE: 69 O.S. 161 [69-161], 69 O.S. 341 [69-341], ARTICLE X, SECTION 16, 69 O.S. 54 [69-54] (JAMES C. HARKIN)